Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of June 13, 2008 (this
“Agreement”) is entered into among Great Plains Energy Incorporated, a Missouri
corporation (the “Borrower”), the Lenders party hereto and Bank of America,
N.A., as Administrative Agent.  All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders, JPMorgan Chase Bank, N.A., as Syndication
Agent and Bank of America, N.A., as Administrative Agent entered into that
certain Credit Agreement dated as of May 11, 2006 (as amended or modified from
time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Amendments.  The Credit Agreement is hereby amended as follows:


(a)           Section 1.1 of the Credit Agreement is hereby amended by inserting
the following new definitions therein in the appropriate alphabetical order:


“2004 Aquila Credit Agreement” means that certain Revolving Credit Agreement,
dated as of September 20, 2004, among Aquila, as borrower, the lenders from time
to time party thereto, Credit Suisse First Boston, acting through its Cayman
Islands Branch, as administrative agent, joint lead arranger and sole
bookrunner, Citigroup Global Markets Inc., as joint lead arranger and
documentation agent, and Lehman Brothers Inc., as joint lead arranger and
syndication agent, as amended or otherwise modified from time to time.


“2005 Aquila Credit Agreement” means that certain Credit Agreement, dated as of
August 31, 2005, among Aquila, as borrower, the banks from time to time party
thereto and Union Bank of California, N.A., as administrative agent, issuing
bank and sole lead arranger, as amended or otherwise modified from time to time.


“2005 Aquila Loan Documents” means the 2005 Aquila Credit Agreement and the Loan
Documents (as defined in the 2005 Aquila Credit Agreement).


“Third Amendment Effective Date” means June 13, 2008.


(b)           Section 6.12(xiv) of the Credit Agreement is hereby amended in its
entirety to read as follows:

 
“(xiv)  (a) Liens on (including Liens arising out of the sale of) accounts
receivable and/or contracts which will give rise to accounts receivable of KCPL,
Strategic Energy, L.L.C. and, following the consummation of the Aquila
Acquisition, Aquila and (b) Liens on (including Liens arising out of the sale
of) accounts receivable


--------------------------------------------------------------------------------


 
and/or contracts (other than those described in the foregoing clause (a)) which
will give rise to accounts receivable of the Borrower or any Subsidiary in an
aggregate amount not at any time exceeding $10,000,000.”

(c)           Section 6.12(xix) of the Credit Agreement is hereby amended in its
entirety to read as follows:


“(xix)   Liens on Property of (a) Strategic Energy, L.L.C. and its Subsidiaries
securing Indebtedness of Strategic Energy, L.L.C. under a credit facility
providing for revolving credit advances to Strategic Energy, L.L.C. in an
aggregate amount not exceeding $175,000,000 and (b) upon the consummation of the
Aquila Acquisition, Aquila and its Subsidiaries securing Indebtedness under the
2005 Aquila Loan Documents and the continuation or replacement of such Liens in
connection with any refinancing or restructuring of the 2005 Aquila Credit
Agreement; provided that (i) the aggregate principal amount of any Indebtedness
incurred under any such refinancing or restructuring shall not exceed
$300,000,000 and (ii) any such refinancing or restructuring shall be on terms no
more restrictive, as a whole, than the terms of the 2005 Aquila Credit Agreement
in effect on the Third Amendment Effective Date.”


(d)           The proviso in Section 6.16 of the Credit Agreement is hereby
amended to read as follows:
 
      “provided, that (a) the foregoing provisions of this Section 6.16 shall
not prohibit the Borrower or any Significant Subsidiary from entering into any
debt instrument containing a total debt to capitalization covenant, (b)
Strategic Energy, L.L.C. may be a party to a credit agreement restricting its
ability to pay dividends to the Borrower if a breach of any financial covenant
in such agreement exists or would result from such payment so long as any such
financial covenant is customary for similarly-situated companies, and (c)
following the consummation of the Aquila Acquisition, Aquila may continue to be
a party to the 2004 Aquila Credit Agreement and the 2005 Aquila Credit
Agreement and any refinancing or restructuring of the 2004 Aquila Credit
Agreement and/or the 2005 Aquila Credit Agreement which, in each case, restrict
Aquila’s ability to pay dividends; provided that (i) the aggregate principal
amount of any Indebtedness incurred under any such refinancing or restructuring
of the 2005 Aquila Credit Agreement shall not exceed $300,000,000 and (ii) any
such refinancing or restructuring shall be on terms no more restrictive, as a
whole, than the terms of the 2004 Aquila Credit Agreement or the 2005 Aquila
Credit Agreement, as applicable, in each case, as in effect on the Third
Amendment Effective Date.”

2.           Conditions Precedent.  This Agreement shall be effective upon
receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Borrower, the Administrative Agent and the Required Lenders.


3.           Miscellaneous.


(a)           Except as herein specifically agreed, the Credit Agreement, and
the obligations of the Borrower thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.
 
2



--------------------------------------------------------------------------------

    (b)           The Borrower hereby represents and warrants as follows:


(i)           The Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by the
Borrower and constitutes the Borrower’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Agreement.


(c)           The Borrower represents and warrants to the Lenders that (i) the
representations and warranties of the Borrower set forth in Article V of the
Credit Agreement are true and correct as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Unmatured Default.


(d)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]
 
 
3


--------------------------------------------------------------------------------



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:
GREAT PLAINS ENERGY INCORPORATED
A Missouri corporation
 
By:
/s/ Michael W. Cline
 
Name:
Michael W. Cline
 
Title:
Vice President – Investor Relations and Treasurer
           
LENDERS:
BANK OF AMERICA, N.A.,
Individually in its capacity as a Lender and its capacity as Administrative
Agent
 
By:
/s/ Patrick N. Martin
 
Name:
Patrick N. Martin
 
Title:
Vice President
             
JPMORGAN CHASE BANK, N.A.
 
By:
/s/ Nancy R. Barwig
 
Name:
Nancy R. Barwig
 
Title:
Vice President
             
BNP PARIBAS
   
By:
/s/ Francis J. Delaney
 
Name:
Francis J. Delaney
 
Title:
Managing Director
       
By:
/a/ Ravina Advani
 
Name:
Ravina Advani
 
Title:
Vice President
             
THE BANK OF TOKYO-MITSUBISHI UFJ, LIMITED, NEW YORK BRANCH
 
By:
/s/ Chi-Cheng Chen
 
Name:
Chi-Cheng Chen
 
Title
Authorized Signatory
             
WACHOVIA BANK
 
By:
/s/ Leanne S. Phillips
 
Name:
Leanne S. Phillips
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THIRD AMENDMENT AGREEMENT
GREAT PLAINS ENERGY INCORPORATED
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
BANK OF NEW YORK
 
By:
/s/ Richard A. Matthews
 
Name:
Richard A. Matthews
 
Title:
Vice President
             
KEY BANK NATIONAL ASSOCIATION
 
By:
/s/Keven D. Smith
 
Name
Keven D. Smith
 
Title:
Senior Vice President
             
THE BANK OF NOVA SCOTIA
 
By:
/s/ Thane Rattew
 
Name:
Thane Rattew
 
Title:
Managing Director
             
UMB BANK, N.A.
   
By:
/s/ Robert P. Elbert
 
Name:
Robert P. Elbert
 
Title:
Senior Vice President
             
COMMERCE BANK, N.A.
 
By:
/s/ R. David Emley, Jr.
 
Name:
R. David Emley, Jr.
 
Title:
Vice President











THIRD AMENDMENT AGREEMENT
GREAT PLAINS ENERGY INCORPORATED




 
 

--------------------------------------------------------------------------------

 

